United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE AIR FORCE,
)
MAINTENANCE WORKING CAPITAL FUND, )
RANDOLPH AIR FORCE BASE, TX, Employer )
___________________________________________ )
I.H., Appellant

Docket No. 15-1798
Issued: March 17, 2016

Case Submitted on the Record

Appearances:
Appellant, pro se

Office of Solicitor, for the Director

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 31, 2015 appellant filed a timely appeal from an August 14, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective August 23, 2015.
FACTUAL HISTORY
On February 9, 2001 appellant, then a 54-year-old air craft electrician, filed an
occupational disease claim (Form CA-2) alleging that his right hand conditions caused him to

1

5 U.S.C. § 8101 et seq.

overuse his left hand in performing his duties.2 He stopped work on April 26, 2001. Initial
medical reports diagnosed left hand and wrist tendinitis. February 21, 2001 left hand x-rays
showed osteoarthritis of the interphalangeal joint of the thumb and index finger.
Electrodiagnostic testing of the same date was consistent with moderate focal median neuropathy
around the left wrist with motor and sensory involvement, but no evidence of radiculopathy.
OWCP accepted the claim for left hand tendinitis and left carpal tunnel syndrome.
Appellant received compensation benefits and was placed on the periodic compensation rolls.
As part of receiving compensation under the periodic rolls, he is required to send to OWCP
medical reports verifying his continuing disabled status.
In a December 17, 2013 report, Dr. Raju M. Vanapalli, a Board-certified orthopedic
surgeon and treating physician, noted appellant’s history of injury and treatment. He determined
that appellant’s chief complaint was pain in the left elbow and along the left forearm into the
fingers.
Examination of the elbows bilaterally revealed no fixed flexion deformity, but negative
10 degrees short of full extension to 130 degrees of flexion was present. Dr. Vanapalli found
that the pain was radiating from the left elbow to the wrist and fingers. He found for the left
wrist, that there was slight swelling on both sides, with mild crepitus. Dr. Vanapalli determined
that appellant had forward flexion and dorsiflexion to 40 degrees and ulnar and radial deviation
to 10 degrees. He examined the fingers of the left hand and found that the left thumb tip could
be brought to the base of all the other fingers. Dr. Vanapalli further determined that, for the rest
of the digits, appellant could bend and barely touch the palm from neural extension. He
determined that sensations and circulation of the left hand were satisfactory, but there was
paresthesia typically over the carpal tunnel distribution on both sides, but this had been released
and improved since the surgeries, according to appellant. Dr. Vanapalli advised that appellant
had a documented history of polyneuropathy related to diabetes mellitus. He recommended
continued exercises, no yard work, and to return in approximately one year for a regular
checkup.
On March 20, 2014 OWCP referred appellant for a second opinion to Dr. Alexander N.
Doman, a Board-certified orthopedic surgeon, to determine whether appellant continued to have
any work-related residuals and or restrictions. In a May 13, 2014 report, Dr. Doman, noted
appellant’s history of injury and treatment and provided results on examination. His findings
included a well-healed surgical scar over the right and left wrist overlying the carpal tunnel.
Dr. Doman also found full range of motion of the left and right wrist. He determined that
appellant had a well-healed fusion of the interphalangeal joint of the opposite right thumb and
his pulses were normal. Dr. Doman also indicated that appellant had decreased sensation to light
touch in all the fingers of both hands as well as the feet. He diagnosed left carpal tunnel
syndrome and indicated that it had resolved. Dr. Doman explained that there was no evidence of
ongoing tendinitis of the left hand and wrist. He advised that the nonspecific decreased feeling
in appellant’s fingers in the left hand was present in all four extremities and he attributed it to
2

The record indicates that appellant later had filed several claims including claims that OWCP accepted for
aggravation of right thumb degenerative joint disease, status post fusion, as well as right hand carpal tunnel
syndrome, status post release. Appellant received compensation benefits. These other claims are not before the
Board on the present appeal.

2

appellant’s nonwork-related medical condition of diabetes mellitus. It was Dr. Doman’s firm
and definite opinion that appellant’s left hand condition was not due to the work injury of
February 2, 2001. He explained that the present condition was related to a progressive
neuropathy from diabetes and not to the accepted left carpal tunnel syndrome. Dr. Doman
explained that the median nerve testing objectively showed no other incident of any further
carpal tunnel syndrome. He opined that appellant was able to return to gainful employment.
Dr. Doman further advised that the hand condition was not work related and reiterated that
appellant’s left carpal tunnel syndrome had resolved.
In an August 4, 2014 report, Dr. Vanapalli noted seeing appellant after Dr. Doman’s
examination. He advised that he had reviewed the second opinion physician’s report.
Dr.Vanapalli explained that he had been an orthopedic surgeon for 45 years, and a hand surgery
fellow for 35 years, and had examined and treated many individuals with such conditions. He
opined that he “strongly” disagreed with Dr. Doman’s second opinion report. Dr. Vanapalli
advised that the symptoms and signs of carpal tunnel syndrome predated the onset of diabetes
mellitus. He indicated that diabetes mellitus resulted in permanent aggravation of carpal tunnel
syndrome and would not cure the work-related carpal tunnel syndrome. Dr. Vanapalli advised
that, after many years of treating carpal tunnel syndrome as a hand surgeon, “it is my firm and
definite opinion that there is no confirmatory test to prove that the work-related carpal tunnel
syndrome was resolved, while the claimant continued to experience and suffer with the same
subjective complaints and revealed the same objective findings.”
On December 2, 2014 OWCP referred appellant along with a statement of accepted facts,
and the medical record to Dr. Norman L. Donati, a Board-certified orthopedic surgeon, for an
impartial medical evaluation to resolve the conflict in opinion between Drs. Vanapalli and
Doman on the nature and extent of any ongoing residuals of the work injury and appellant’s
resulting ability to work.
In a report dated December 15, 2014, Dr. Donati noted appellant’s history of injury and
treatment and provided findings on examination. His findings included full left elbow flexion
and extension with no swelling. Appellant described pain on full flexion and extension posterior
and anterior elbow, but there was no instability and no crepitus. The left forearm was diffusely
tender in every area and no matter where Dr. Donati touched appellant described significant pain.
Dr. Donati noted that appellant had skin color and texture changes which appellant advised that
he had since Vietnam. He found no swelling, redness, or warmth of the left forearm.
Regarding the left wrist, Dr. Donati found full range of motion with pain on all
movement and even more pain on extremes of flexion and extension, and diffuse wrist
tenderness more dorsal than volar, with no effusion and no instability.
For the left hand, appellant had diffuse tenderness of all areas of his hand no matter
where he touched and slightly more across the A-l pulleys. Dr. Donati explained that there was
no swelling of his left hand passively and noted that he could move his metacarpophalangeal
(MP) and proximal interphalangeal (PIP) joints completely and with full motion, although
appellant described pain on doing this. Appellant’s distal interphalangeal (DIP) joints had slight
loss of motion, with the left index finger displaying enlargement of the joint, and the third finger
had a slight mallet deformity. He found that the first carpometacarpal (CMC) joint had near
normal range of motion with pain and slight crepitus, but there was no instability with a normal
3

IP joint of the thumb. The pulses were intact and the two-point discrimination testing revealed
seven to eight millimeters at all fingers, but was inconsistent. Appellant had definite sensation to
sharp pressure and a negative Tinel’s sign at the median nerve.
Dr. Donati noted that when the median nerve was tapped appellant described pain
shooting up his left forearm in a nonspecific way and not into his fingers. He also advised that
appellant had the exact same sensation when he tapped over his ulnar nerve at the wrist.
Dr. Donati indicated that appellant had a tender ulnar nerve at the elbow, but a negative
percussion sign. He advised that manual muscle testing of appellant’s arm revealed an extremely
poor effort and the testing was not accurate. Appellant also would not give a good effort to
pinch and grip and adduction abduction of the fingers, but he was able to do all of this.
Dr. Donati found “absolutely no evidence of any intrinsic wasting of his left hand.” He
diagnosed chronic left upper extremity pain with no evidence of carpal tunnel syndrome or
residuals of carpal tunnel syndrome.
Dr. Donati found that appellant’s symptoms were inconsistent with carpal tunnel
syndrome, but were consistent with nonspecific musculoskeletal complaints. He noted signs of
arthritis and advised that appellant’s symptoms were not consistent with any form of carpal
tunnel syndrome. Dr. Donati advised that appellant was diabetic and had a known peripheral
neuropathy and thus many of his symptoms could be related to that, but that he could not provide
a specific diagnosis.” There was no evidence of any specific carpal tunnel of the left upper
extremity and all symptoms and physical findings were consistent with nonspecific
musculoskeletal pain which was possibly related to peripheral neuropathy. Dr. Donati also
indicated that recent diagnostic testing showed no evidence of carpal tunnel. He opined that
appellant could return to work with full use of his left hand, and if appellant was unable to work,
it had nothing to do with the carpal tunnel syndrome and it was purely due to some other type of
musculoskeletal or neurological problem that he was unable to diagnose. In a December 16,
2014 work capacity report, Dr. Donati noted appellant’s history and advised that the accepted left
hand carpal tunnel syndrome had resolved.
In a January 9, 2015 report, Dr. Vanapalli provided examination findings and diagnosed
bilateral carpal tunnel syndrome, with residual symptoms as well as objective findings, diabetic
peripheral neuropathy, migraine headaches, tennis elbow on the left, and severe degenerative
arthritis of the fingers. He opined that the work-related conditions continued, were worsening
and disabling, and opined that appellant was not capable of returning to any type of gainful
employment.
On June 11, 2015 OWCP issued a notice of proposed termination of compensation. It
proposed to terminate appellant’s wage-loss compensation and medical benefits on the basis that
the weight of the medical evidence, as demonstrated by the opinion of Dr. Donati, established
that appellant no longer had disability or residuals of the work injury. Appellant was given 30
days to submit additional evidence or argument.
OWCP also received February 26 and March 26 and 31, 2015 hospital notes and
laboratory reports, to include reports from Dr. Awharitefe Urhuago, a family practitioner, who
advised that appellant came to him with chest pain and advised that it was a possible syncopal
episode. It also received a March 26 and April 9, 2015 report from Dr. Talley F. Culclasure, a
Board-certified internist and a May 7, 2015 report from Dr. Olena Klindukhova, a Board4

certified internist. They were related to appellant’s hospitalization of February 26, 2015 for a
possible syncopal episode. OWCP also received copies of previously submitted medical
evidence.
In June 29, 2015 reports, Dr. Vanapalli again diagnosed bilateral carpal tunnel syndrome,
status post release with residual symptoms as well as objective findings, diabetic neuropathy,
tennis elbow on the left, resolved, and triggering of the left middle finger, resolved, degenerative
arthritis of the finger joints still present, but range of movements improved since earlier
examinations. He advised that appellant continued to experience disability due to his hands
because of the persistent signs and symptoms of bilateral carpal tunnel syndrome.
In a July 9, 2015 report, Dr. Udaya G. Moti, an internist, advised that appellant had
multiple medical problems which included severe arthritis of the spine and a history of
depression. He noted that appellant also had diabetes and high blood pressure and was on very
strong medications. Dr. Moti opined that appellant was not employable for the rest of his
lifetime in any occupation.
In an August 14, 2015 decision, OWCP terminated appellant’s wage-loss compensation
and medical benefits effective August 23, 2015. It found that the weight of medical evidence
rested with Dr. Donati and supported that appellant no longer had any disability from work
stemming from the accepted work-related conditions.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.3 Having determined that an employee has a disability
causally related to his or her federal employment, OWCP may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.4
Section 8123(a) of FECA provides, in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”5 Where a case is
referred to an impartial medical specialist for the purpose of resolving a conflict, the opinion of

3

Curtis Hall, 45 ECAB 316 (1994).

4

Jason C. Armstrong, 40 ECAB 907 (1989).

5

5 U.S.C. § 8123(a); see also Raymond A. Fondots, 53 ECAB 637 (2002); Rita Lusignan (Henry Lusignan), 45
ECAB 207, 210 (1993).

5

such specialist, if sufficiently well rationalized and based on a proper factual and medical
background, must be given special weight.6
ANALYSIS
In the instant case, OWCP accepted that appellant sustained left hand tendinitis and left
carpal tunnel syndrome. It developed the claim and determined that a conflict of medical
opinion existed between Dr. Doman, the second opinion physician, who found that appellant had
no work-related residuals and could perform his usual job, and Dr. Vanapalli, the treating
physician, who disagreed with Dr. Doman and indicated that the accepted conditions had not
resolved. Therefore, OWCP properly referred appellant to Dr. Donati, a Board-certified
orthopedic surgeon, for an impartial medical examination to resolve the conflict, pursuant to 5
U.S.C. § 8123(a).
In his December 15, 2014 report, Dr. Donati noted appellant’s history and findings on
examination, such as full range of motion in the left wrist with no effusion and no instability.
There was no swelling of appellant’s left hand passively and he could move his joints completely
and with full motion. The pulses were intact, but two-point discrimination testing was
inconsistent. Dr. Donati found “absolutely no evidence of any intrinsic wasting of [appellant’s]
left hand.” He diagnosed chronic left upper extremity pain with no diagnostic evidence of carpal
tunnel syndrome or residuals carpal tunnel syndrome.
Dr. Donati determined that appellant’s symptoms were not consistent with carpal tunnel
syndrome, but were consistent with nonspecific musculoskeletal complaints. He also found
signs of arthritis, and advised that appellant’s symptoms of discomfort were not consistent with
any form of carpal tunnel syndrome. Dr. Donati opined that all symptoms and physical findings
were consistent with nonspecific musculoskeletal pain which was possibly related to peripheral
neuropathy. He opined that appellant could return to work with full use of his left hand.
Dr. Donati pointed out that if appellant was unable to work, it had nothing to do with the carpal
tunnel syndrome and it was purely due to some other type of musculoskeletal or neurological
problem that he was unable to diagnose. In a December 16, 2014 work capacity report, he
advised that the accepted conditions had resolved and that appellant had reached maximum
medical improvement.
The Board finds that Dr. Donati’s opinion is entitled to the special weight of the medical
evidence as an impartial medical examiner. Dr. Donati’s report is sufficiently well rationalized
and based upon a proper factual background and thorough examination. OWCP properly relied
upon his reports in finding that appellant no longer had any employment-related residuals and
was no longer disabled from work due to the accepted employment injuries. Dr. Donati did not
attribute any current left hand or arm conditions to appellant’s employment.
Prior to finalizing the termination, OWCP received January 9 and June 29, 2015 reports
from Dr. Vanapalli, who argued that appellant had objective findings of bilateral carpal tunnel
syndrome. Dr. Vanapalli explained that appellant continued to experience disability due to his
hands because of the persistent signs and symptoms of bilateral carpal tunnel syndrome.
6

See Roger Dingess, 47 ECAB 123, 126 (1995); Juanita H. Christoph, 40 ECAB 354, 360 (1988); Nathaniel
Milton, 37 ECAB 712, 723-24 (1986).

6

However, the Board notes that as Dr. Vanapalli had been on one side of the conflict in the
medical opinion that the impartial specialist resolved, the treating physician’s report was
insufficient to overcome the special weight accorded the impartial specialist or to create a new
medical conflict.7 Other medical reports submitted by appellant did not address the accepted
conditions.
For these reasons, OWCP properly terminated appellant’s wage-loss compensation and
medical benefits effective August 23, 2015. Accordingly, the Board shall affirm OWCP’s
August 14, 2015 termination decision.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s wage-loss compensation and
medical benefits effective August 23, 2015, as he was no longer disabled from work as a result
of his work-related injury.
ORDER
IT IS HEREBY ORDERED THAT the August 14, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 17, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board
7

Alice J. Tysinger, 51 ECAB 638 (2000); Barbara J. Warren, 51 ECAB 413 (2000).

7

